DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               HERMAN SHAW,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-1859

                           [September 1, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Tim Bailey, Judge; L.T.
Case No. 96-023020CF10A.

   Herman Shaw, Avon Park, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. Graham v. Florida, 560 U.S. 48 (2010), and Miller v. Alabama,
567 U.S. 460 (2012), do not apply to offenders eighteen years of age or
older at the time of the offense. Jean-Michel v. State, 96 So. 3d 1043, 1045
(Fla. 4th DCA 2012).

DAMOORGIAN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.